Exhibit 10.7

RehabCare Group, Inc.


Executive Deferred Compensation Plan






2009 Restatement



4599762.3
 
 

--------------------------------------------------------------------------------

 

RehabCare Group, Inc.
Executive Deferred Compensation Plan
2009 Restatement


Preamble


RehabCare Group, Inc. (the “Company”) established the RehabCare Group, Inc.
Executive Deferred Compensation Plan (the “Plan”) effective as of July 1, 2005.


The purpose of the Plan is to permit designated executives of the Company to
accumulate additional retirement income through a nonqualified deferred
compensation plan that enables them to make Elective Deferrals in excess of
those permitted under the RehabCare, Inc. 401(k) Employee Savings Plan (or other
applicable 401(k) plans) and to receive employer matching and other employer
contributions that are precluded by the provisions of that plan or by applicable
law.  This Plan is intended to be unfunded and maintained by the Company
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.


The Company now wishes to amend and restate the Plan in the form of this 2009
Restatement to conform the Plan to the final regulations issued under Section
409A of the Internal Revenue Code and to make certain other changes.


NOW, THEREFORE, the Plan is hereby amended and restated effective as of January
1, 2009 as follows:


ARTICLE 1 – Definitions


As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:


1.1
“Account” means amounts credited to a Participant under the Plan or the
aggregate of all of a Participant’s accounts.  The Plan includes the following
types of Account:



 
(a)
Compensation Reduction Accrual Account;



 
(b)
Matching Contribution Accrual Account; and



 
(c)
NonMatching Contribution Accrual Account



1.2
“Affiliate” means any person, corporation or other entity that from time to time
is, along with the Company, considered a single employer under Sections 414(b)
or 414(c) of the Code.



1.3
“Allocation Date” means the last day of any Plan Year.



1.4
“Beneficiary” means the person or persons designated by a Participant, or
otherwise en­titled, to receive any amount credited to his Account that remains
undistributed at his death.



1.5
“Board of Directors” or “Board” means the board of directors of the Company.



1.6
“Bonus Compensation” means an Eligible Employee’s cash incentive compensation
under an Employer’s incentive compensation program.



1.7
“Code” means the Internal Revenue Code of 1986, as amended.



1.8
“Committee” means the committee appointed in accordance with Section 8.1 to
administer the Plan.



1.9
“Company” means RehabCare Group, Inc., a Delaware corporation.



1.10
“Compensation Reduction Accrual” means an amount credited to the Compensation
Reduction Accrual Account pursuant to a Compensation Reduction Agreement,
including Qualified Plan Refunds.



1.11
“Compensation Reduction Accrual Account” means the account established to record
Compensation Reduction Accruals authorized by Par­ticipants under the terms of
this Plan.



1.12
“Compensation Reduction Agreement” means an agreement between a Participant and
the Company, under which the Participant agrees to a reduction in his Salary
Compensation and/or Bonus Compensation, or to defer any Qualified Plan Refund
and the Com­pany agrees to credit him with Compensation Reduction Accruals under
this Plan.



1.13
“Disability” means a Participant who:



 
(a)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or



 
(b)
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.



1.14
“Distributable Amount” means the portion of a Participant’s Account for a
particular Plan Year to be distributed in accordance with an election made
pursuant to Section 4.3.4 or 4.3.5.



1.15
“Eligible Employee” means the select group of management or highly compensated
employees as determined by the Committee, in its sole discretion, from time to
time; provided that the Committee may remove an Eligible Employee from
eligibility to participate only as of the end of a Plan Year.



1.16
“Employer” means the Company and any Affiliate who is designated an Employer by
the Committee.



1.17
“Matching Contribution Accrual” means an amount credited to a Participant’s
Account in accordance with Section 4.1.2.



1.18
“Matching Contribution Accrual Account” means the account established to record
Matching Contribution Accruals on a Participant’s behalf.



1.19
“NonMatching Contribution Accrual” means an amount credited to a Participant’s
Account in accordance with Section 4.1.3.



1.20
“NonMatching Contribution Accrual Account” means the account established to
record NonMatch­ing Contribution Accruals on a Participant’s behalf.



1.21
“Normal Retirement Date” means the later of (a) a Participant’s sixty-fifth
(65th) birthday or (b) his completion of ten (10) Years of Service.



1.22
“Participant” means (a) any Eligible Employee who satisfies the conditions for
partici­pation in the Plan set forth in Section 2.1 or (b) any Eligible Employee
who formerly satisfied the conditions for partici­pation in the Plan set forth
in Section 2.1 and who has not received a total distribution of his Account.



1.23
“Plan” means the RehabCare Group, Inc. Executive Deferred Compensation Plan, as
set forth herein and as amended from time to time.



1.24
“Plan Year” means the accounting year of the Plan, which ends on December 31st.



1.25
“Qualified Plan” means the RehabCare, Inc. 401(k) Employee Savings Plan (or
other applicable RehabCare 401(k) plan), as amended from time to time.



1.26
“Qualified Plan Refund” means elective deferrals made by a Participant into the
Qualified Plan that are required to be distributed due to discrimination
testing.



1.27
“Salary Compensation” means an Eligible Employee’s base salary.



1.28
“Separation from Service” means separation from service with the Employer and
its affiliates (generally, 50% common control with the Employer), as defined in
IRS regulations under Section 409A of the Code.



1.29
“Trust” or “Trust Fund” means any rabbi trust established to hold amounts set
aside by the Company in accordance with Section 4.4.



1.30
“Trustee” means the trustee of the Trust Fund.



1.31
“Valuation Date” means any Allocation Date and any other date as of which the
value of Participants’ Accounts is determined.



1.32
“Years of Service” means years of service for vesting as determined under the
RehabCare, Inc. 401(k) Employee Savings Plan.



1.33
Rules of Construction.



1.33.1
Governing law.  The construction and operation of this Plan and Trust are
governed by the laws of Delaware.



1.33.2
Undefined terms.  Unless the context clearly requires another meaning, any term
not specifically defined in this Plan is used in the sense given to it by the
Qualified Plan.



1.33.3
Headings.  The headings of Articles, Sections and Subsections are for reference
only and are not to be utilized in construing the Plan.



1.33.4
Gender.  Unless clearly inappropriate, all pronouns of whatever gender refer
indifferently to persons or objects of any gender.



1.33.5
Singular and plural.  Unless clearly inappropriate, singular terms refer also to
the plural number and vice versa.



1.33.6
Severability.  If any provision of this Plan is held illegal or invalid for any
reason, the remaining provisions are to remain in full force and effect and to
be construed and enforced in accordance with the purposes of the Plan as if the
illegal or invalid provision did not exist.





ARTICLE 2 – Participation in the Plan


2.1
Commencement of Participation.  An employee of an Employer becomes a Participant
on the date on which he satisfies all of the following conditions:



 
(a)
he is an Eligible Employee; and



 
(b)
he has executed and delivered to the Committee a valid Compensation Reduction
Agreement.



2.2
Cessation of Participation.  If a Participant ceases to satisfy either of the
conditions set forth in Section 2.1, his participation in this Plan will
terminate; provided that the Committee may remove an Eligible Employee from
eligibility to participate only as of the last day of a Plan Year.  The
Participant’s Account will continue to be held for his benefit and will be
distributed to him in accordance with the provisions of Article 6.  He may
resume participation as of any date on which he again satisfies the conditions
of Section 2.1.





ARTICLE 3 – Accounts Under the Plan


3.1
Establishment of Accounts.  The accounts specified in this Section 3.1 are
established under the Plan to record the liability of the Company to
Participants.  All Accounts may be main­tained on the books of the Company, and
the Company is under no obligation to segregate any assets to provide for these
liabilities.  Should the Company elect to segregate assets into a trust fund
pursuant to Section 4.4 of the Plan, the accounts specified in this Section 3.1
may be maintained on the books of such fund.



3.1.1
Compensation Reduction Accrual Accounts.  A Compensation Reduction Accrual
Account is maintained for each Participant for the purpose of recording the
current value of his Compensation Reduction Accruals.



3.1.2
Matching Contribution Accrual Accounts.  A Matching Contribution Accrual Account
is maintained for each Participant for the purpose of recording the value of
Matching Contribution Accruals credited on his behalf in accordance with Section
4.1.2.



3.1.3
NonMatching Contribution Accrual Accounts.  A NonMatching Contribution Accrual
Account is maintained for each Participant for the purpose of recording the
value of NonMatching Contribution Accruals credited on his behalf in accordance
with Section 4.1.3.



3.2                      Valuation of Accounts.


3.2.1
Timing of valuation.  All Accounts are valued as of each Allocation Date and as
of any other Valuation Date fixed by the Committee.



3.2. 2
Method of Valuing Accounts.  The value of an Account as of any Valuation Date is
equal to the sum of



 
(a)
the fair market value of the Account’s interest in the Trust Fund, plus



 
(b)
any benefits accrued under Article 4 with respect to which the Company has not
made contributions to the Trust Fund, with interest, income, expense, gains and
losses in accordance with the investment experience that would result if assets
were invested given the investment allocation provided by the Committee in
accordance with Section 4.6.



ARTICLE 4 – Accrual of Benefits


4.1
Types of Contribution.  For any Plan Year, Participants may accrue benefits
under each of the provisions of this Section 4.1.



4.1.1
Compensation Reduction Accruals.  Compensation Reduction Accruals are credited
to each Participant to the extent specified in his Compensation Reduction
Agreement in effect for the Plan Year.



4.1.2
Accrual of Matching Contributions.  The amount of Matching Contributions made
pursuant to the Compensation Reduction Agreement shall be such amount, if any,
equal to the maximum match that the Participant could have received under the
Qualified Plan based on the Participant’s compensation (as defined in such plan
and increased by the amount of the Eligible Employee’s Compensation Reduction
Accruals under this Plan, with such total amount subject to the limit under
section 401(a)(17) of the Code), reduced by the maximum match the Participant
could have received in the Qualified Plan at a 4% contribution rate, after
discrimination testing.



4.1.3
Accrual of NonMatching Contributions.  The amount of such NonMatching
Contributions shall be such amount, if any, the Committee, in its sole
discretion, determines from year to year.  NonMatching Contributions for a Plan
Year shall be allocated as determined by the Committee.



4.2
Timing of Accruals.  Compensation Reduction Accruals are deemed to accrue on the
date on which the Participant would otherwise have received the compensation
that he elected to defer.  Matching Contribution Accruals are deemed to accrue
on the date of the Compensation Reduction Accru­als to which they
relate.  NonMatching Contribution Accruals are deemed to accrue on the
Allocation Date of the Plan Year to which they relate.



4.3                      Compensation Reduction Agreements.


4.3.1
Authorization of Compensation Reduction Accruals.  By executing a Compensation
Reduction Agreement with respect to a Plan Year, a Participant may elect to have
Compensation Reduction Accruals credited under the Plan on his behalf.  The
current Salary Compensation and Bonus Compensation of a Participant who executes
a Compensation Reduction Accrual Agreement are reduced by the amount specified
in his election, and an equal amount is accrued under the Plan in accordance
with Section 4.1.1.  Each Participant’s Compensation Reduction Agreement shall
designate separately the amount of reduction of Salary Compensation and Bonus
Compensation to be taken from his compensation for the Plan Year.  An agreement
may specify whether the reduction is applied as a percentage amount to Salary
Compensation, to Bonus Compensation, or to both.  A Compensation Reduction
Agreement may also specify whether Qualified Plan Refunds will be deferred into
the Plan.  In the discretion of the Committee, separate agreements may be used
for Salary Compensation, Bonus Compensation and/or Qualified Plan
Refunds.  Compensation Reduction Con­tributions may not be made with respect to
Compensation other than Salary Compensation, Bonus Compensation and Qualified
Plan Refunds.  Except as provided in Section 4.3.2, a Compensation Reduction
Agree­ment becomes irrevocable as of the last day of the Plan Year preceding the
Plan Year in which the services for which the compensation is paid are
performed; provided that a Participant may cancel a Compensation Reduction
Agreement election because of a hardship distribution from the Qualified Plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).  If an agreement is canceled because
of a hardship distribution, any later Compensation Reduction Agreement shall be
subject to the provisions governing initial Compensation Reduction
Agreements.  A Compensation Reduction Agreement made pursuant to this section
must be in a form acceptable to the Committee, which may include electronic
enrollment procedures.



4.3.2
Timing of Compensation Reduction Agreements.  An employee who becomes an
Eligible Employee within a Plan Year and who is deemed “initially eligible”
under the Section 409A regulations may execute a Compensation Reduction
Agreement to become effective for compensation for services performed after the
date of the election, provided that such Compensation Reduction Agreement must
in all cases be made within the first 30 days following the date on which such
Eligible Employee becomes first eligible.



An election to defer Bonus Compensation must generally be made by the last day
of the Plan Year preceding the Plan Year in which the Eligible Employee first
performs services for which the Bonus is earned; provided that if such Bonus is
based on services performed over a period of at least twelve months and
satisfies the other requirements for performance-based compensation under
Section 409A of the Code, such election may be made not later than six months
before the end of the service period, or by such other time as provided in
future guidance issued under Section 409A of the Code.


An election to defer commission compensation must be made by the last day of the
Plan Year preceding the Plan Year in which the customer contract for which the
commissions are payable is executed.


4.3.3
Limitations on Compensation Reduction Accruals.  The amount deferred by a
Participant in accordance with Section 4.3.1 or 4.3.2 for any Plan Year may not
exceed 70% of his Salary Compensation for that year and 70% of his Bonus
Compensation.  With respect to Qualified Plan Refunds, the Compensation
Reduction Agreement will specify whether such Qualified Plan Refunds will be
contributed to the Plan.



4.3.4
Election of Distribution Timing and Form.  Each Compensation Reduction Agreement
shall indicate the time and form in which amounts deferred under such agreement
shall be distributed from the Plan as permitted by, and subject to, Section
6.  The distribution time and distribution form elections made on a Compensation
Reduction Agreement pursuant to this 4.3.4 shall also be applicable to the
Qualified Plan Refund, Matching Contribution and NonMatching Contribution
Accruals made for the Plan Year(s) for which such Compensation Reduction
Agreement is effective.



4.3.5
Change in Distribution Timing and Form.  A Participant who elected to receive
distribution in a lump sum on a specified date or in installments commencing on
a specified date may elect to delay such distribution and to change the form of
such distribution. Such an election must be made at least twelve months before
the previously scheduled date and the new specified date must be at least five
years from the previous specified date.  Such an election to defer commencement
shall not become effective until twelve months after the date on which such
election is made.



4.4
Contributions to Trust Fund.  The Company may, but is not required to, establish
a Trust Fund and make contributions to it corresponding to any or all amounts
accrued under Section 4.1.  These contributions are credited with income,
expense, gains and losses in accordance with the investment experience of the
Trust Fund.  The Committee may direct the Trustee to establish investment funds
within the Trust Fund and to permit Participants to direct the allocation of
their Account balances among these funds in accordance with rules prescribed by
the Committee.  The Committee may alter the available funds or the procedures
for allocating Account balances among them at any time.



4.5
Status of the Trust Fund.  Notwithstanding any other provision of this Plan, all
assets of the Trust Fund remain the property of the Company and are subject to
the claims of its creditors.  No Participant has any priority claim on Trust
assets or any security interest or other right in or to them superior to the
rights of general creditors of the Company.



4.6
Earnings on Benefit Accruals.  Any benefit accruals under the Plan with respect
to which the Company does not make contributions to the Trust Fund in accordance
with Section 4.4 are credited with income, expense, gains and losses in
accordance with the investment experience that would result if assets were
invested given the investment allocation provided by the Committee.  The
Committee may permit Participants to direct the investment allocation in
accordance with rules provided by the Committee.  The Committee may alter the
available investment alternatives or the procedures for allocating Account
balances among them at any time.



4.7
Nonalienability.  A Participant’s rights under this Plan may not be voluntarily
or involuntarily assigned or alienated.  If a Participant attempts to assign his
rights or enters into bankruptcy proceedings, his right to receive payments
personally under the Plan will terminate, and the Committee may apply them in
such manner as will, in its judgment, serve the best inter­ests of the
Participant.



ARTICLE 5 – Vesting


5.1
Definition of “Vesting.”  A Participant’s interest in his Accounts is “vested”
when it is not subject to forfeiture for any reason.  The nonvested portion of
an Account is forfeited upon Separation from Service for any reason other than
death, Disability or Separation from Service on or after Normal Retirement Date.



5.2
Vesting Requirements.



5.2.1
When a Participant’s interest becomes vested.  A Participant’s interest in his
Compensation Reduction Accrual Account is fully (100%) vested at all times.  The
percentage of his interest in his Matching Contribution Accrual and NonMatching
Contribution Accrual Accounts is vested is based upon his number of Years of
Service.  The vesting schedule is contained in Section 5.2.2.  If any of the
events specified in Section 5.2.3 occurs, the Participant’s interest in his
Matching Contribution Accrual and NonMatching Contribution Accrual Accounts is
fully (100%) vested irrespective of his number of Years of Service.



5.2.2
Vesting schedule.  Each Participant has, on any date before his Separation from
Service, death, or Disability, a vested interest in his Matching Contribution
Accrual and NonMatching Contribution Accrual Accounts based on his number of
Years of Service, in accordance with the following schedule:



Years of                                 Vested
Vesting Service                                     Percentage


1                            100%


5.2.3
Full vesting upon attainment of Normal Retirement Age, death or
Disability.  Regardless of his number of Years of Service, a Participant’s
interest in his Matching Contribution Accrual and NonMatching Contribution
Accrual Accounts becomes fully (100%) vested upon (a) his Normal Retirement Date
or date of death, if his Separation from Service has not previously occurred or
(b) the Committee’s determination that he is unable to continue to perform his
regular duties on account of Disability.



ARTICLE 6 – Distributions to Participants


6.1                      Distributions.


6.1.1
Manner of distribution.  Distributions to a Participant or Beneficiary will be
in one of the following forms or a combination thereof:



 
(a)
lump sum distribution; or



 
(b)
annual installment payments not to exceed ten years;



provided that, notwithstanding any election made by a Participant pursuant to
Section 4.3.4, following a Participant’s death, his Account shall be distributed
in a lump sum.


The amount of each annual installment payment shall be determined under the
declining balance accounting method.  Annual installments shall be considered a
single payment for purposes of Section 409A of the Code.


6.1.2
Computation of distribution amount.  Any distribution to a Participant or
Beneficiary under this Article 6 shall be based on the Valuation Date
immediately preceding the date of distribution.



6.2                      Date of Distribution.


6.2.1
Distribution pursuant to Participant’s Compensation Reduction
Agreement.  Distribution of the benefits accrued under the Plan shall become
payable as designated under properly executed Compensation Reduction Agreements
pursuant to Section 4.3.4 upon the earlier of:



 
(a)
a Participant’s Separation from Service;



 
(b)
the specific date designated by the Participant in the Compensation Reduction
Agreement provided the date occurs at least two years after any contribution
under the Compensation Reduction Agreement or any subsequent date elected in
accordance with Section 4.3.5; or



 
(c)
a Participant’s death.



6.2.2
Accounts balances of less than $10,000 at Separation from
Service.  Notwithstanding any election made by a Participant pursuant to Section
4.3.4, any Account balance of less than $10,000 shall be payable in a lump sum
distribution on a Participant’s Separation from Service.



6.2.3
Other distributions.  Notwithstanding any election made by a Participant
pursuant to Section 4.3.4, distributions from a Participant’s Account shall also
be made by the Committee:



 
(a)
pursuant to a domestic relations order as defined in Section 414(p)(1)(B) of the
Code; or



 
(b)
due to an unforeseeable emergency of the Participant, as defined in the
regulations under Section 409A of the Code, provided that the distribution
amount shall be limited to the amount necessary to satisfy the Participant’s
need.



The Committee shall determine within 60 days of receipt of a domestic relations
order or a Participant request for distribution due to unforeseeable emergency
whether applicable requirements have been met and, if so, the amount of such
distribution.  Any such amount shall become payable on the date of such
determination.


6.2.4
Distributions to Specified Employees



 
(a)
So long as the Company’s stock is traded on an established exchange, and
notwithstanding any other provision in the Plan or any election made by a
Participant pursuant to Section 4.3.4, distributions to Specified Employees
pursuant to the Specified Employee’s Separation from Service may not be made
before the date that is six months after the date of such Specified Employee’s
Separation from Service.



 
 (b)
For purposes of this Section 6.2.4, Specified Employee means a Specified
Employee as defined in Treas. Reg. §1.409A-1(i) (generally officers earning more
than $145,000 per year, as indexed for inflation, who are among the fifty
highest paid employees).



6.3
Type of Property to be Distributed.  All distributions from the Plan to
Participants and Beneficiaries are made in cash.



6.4
Income and Payroll Tax Withholding.  The Company shall withhold any taxes
required to be withheld for federal, state, or local government purposes.



6.5
Manner of Distribution to Minors or Incompetents.  If at any time any
distributee is, in the judgment of the Committee, legally, physically or
mentally incapable of receiving any distribution due to him, the distribution
will be made by the Committee, in its sole and absolute discretion, to a legal
or natural guardian or legally appointed representative of the distributee, or,
if none exists, to any other person or entity that, in the Committee’s
discretionary judgment, will apply the distribution in the best interests of the
intended distributee.  The receipt by the guardian, legal representative, or
other person or entity pursuant to this section shall be a complete discharge of
all obligation and right of such Participant under this Plan.  Neither the
Company nor the Committee shall have any responsibility to see to the proper
application of payments made under this section.



6.6                      Election of Beneficiary.


6.6.1
Designation or change of Beneficiary by Participant.  When an Eligible Employee
qualifies for participation in the Plan, the Committee will send him a
Beneficiary designation form, on which he may designate one or more
Beneficiaries and successor Beneficiaries.  A Participant may change his
Beneficiary designation at any time by filing the prescribed form with the
Committee.  The consent of the Participant’s current Beneficiary is not required
for a change of Beneficiary and no Beneficiary has any rights under this Plan
except as are provided by its terms. The rights of a Beneficiary who predeceases
the Participant who designated him shall immediately terminate, unless the
Participant has specified otherwise.



6.6.2
Beneficiary if no election is made.   Unless a different Beneficiary has been
elected in accordance with Section 6.6.1, the Beneficiary of any Participant who
is lawfully married on the date of his death is his surviving spouse.  The
Beneficiary of any other Participant who dies without having designated a
Beneficiary is his estate.



6.7
Actual Date of Payment.  An amount payable on a date specified in this Article 6
shall be paid as soon as administratively feasible after such date; but no later
than the later of the end of the calendar year in which the specified date
occurs or the 15th day of the third calendar month following such specified
date, provided the Participant (or Beneficiary) is not permitted to designate
the taxable year of the payment.  The payment date may be postponed further if
calculation of the amount of the payment is not administratively practicable due
to events beyond the control of the Company.  The amount due the Participant
shall be determined based on the vested balance credited to the Account of the
Participant on the actual date of payment.



ARTICLE 7 – Amendment or Termination of the Plan


7.1
Amendment of the Plan.  The Company may amend the Plan at any time.  However, no
such amendment shall deprive any Participant of any portion of any benefits
accrued before the date of the Amendment.



7.2
Termination of the Plan.  The Company may terminate the Plan, and distribute all
vested accrued benefits, subject to the restrictions set forth in Treas. Reg.
§1.409A-3(j)(4), if applicable.



A termination of the Plan must comply with the provisions of Section 409A of the
Code and the regulations and guidance promulgated thereunder, including, but not
limited to, restrictions on the timing of final distributions and the adoption
of future deferred compensation arrangements.


ARTICLE 8 – Plan Administration


8.1
The Administrative Committee.  The Plan is administered by a Committee
consisting of one or more individuals appointed by the Board of Directors.  The
Board may remove any member of the Committee at any time, with or without cause,
and may fill any vacancy.  If a vacancy occurs, the remaining member or members
of the Committee have full authority to act.  The Board is responsible for
transmitting to the Trustee the names and authorized signatures of the members
of the Committee and, as changes take place in membership, the names and
signatures of new members.  Any member of the Committee may resign by delivering
his written resignation to the Board, the Trustee and the Committee.  Any such
resignation becomes effective upon its receipt by the Board or on such other
date as is agreed to by the Board and the resigning member.  The Committee acts
by a majority of its members in office at the time and may take action either by
vote at a meeting or by consent in writing without a meeting.  The Committee may
adopt such rules and appoint such subcommittees as it deems desirable for the
conduct of its affairs and the administration of the Plan.



8.2
Powers of the Committee.  In carrying out its duties with respect to the general
administration of the Plan, the Committee has, in addition to any other powers
conferred by the Plan or by law, the following powers:



 
(a)
to determine all questions relating to eligibility to participate in the Plan;



 
(b)
to compute and certify to the Trustee the amount and kind of distributions
payable to Participants and their Beneficiaries;



 
(c)
to maintain all records necessary for the administration of the Plan that are
not maintained by the Company or the Trustee;



 
(d)
to interpret the provisions of the Plan and to make and publish such rules for
the administration of the Plan as are not inconsistent with the terms thereof;



 
(e)
to establish and modify the method of accounting for the Plan or the Trust;



 
(f)
to employ counsel, accountants and other consultants to aid in exercising its
powers and carrying out its duties hereunder; and



 
(g)
to perform any other acts necessary and proper for the administration of the
Plan, except those that are to be performed by the Trustee.



8.3                      Indemnification.


8.3.1
Indemnification of members of the Committee by the Company.  The Company agrees
to indemnify and hold harmless each member of the Committee against any and all
expenses and liabilities arising out of his action or failure to act in such
capacity, excepting only expenses and liabilities arising out of his own willful
misconduct.  This right of indemnification is in addition to any other rights to
which any member of the Committee may be entitled.



8.3.2
Liabilities for which members of the Committee are indemnified.  Liabilities and
expenses against which a member of the Committee is indemnified hereunder
include, without limitation, the amount of any settlement or judgment, costs,
counsel fees and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought against him or the settlement thereof.



8.3.3
Company’s right to settle claims.  The Company may, at its own expense, settle
any claim asserted or proceeding brought against any member of the Committee
when such settlement appears to be in the best interests of the Company.



8.4
Claims Procedure.  If a dispute arises between the Committee and a Participant
or Beneficiary over the amount of benefits payable under the Plan, the
Participant or Beneficiary may file a claim for benefits by notifying the
Committee in writing of his claim.  The Committee will review and adjudicate the
claim pursuant to the rules provided for in the claims and appeals requirements
of ERISA.



8.5
Expenses of the Committee.  The members of the Com­mittee shall serve without
compensation for services as such.  All expenses of the Committee are paid by
the Company.



8.6
Correspondence to the Committee.  Correspondence, including benefit claims, may
be sent via first class mail, postage prepaid, to:



Committee for the RehabCare Group, Inc.
Executive Deferred Compensation Plan
RehabCare Group, Inc.
7733 Forsyth Boulevard, Suite 2300
St. Louis, MO 63105


8.7
Expenses of the Plan.  The expenses of administering the Plan shall be paid by
the Company.



ARTICLE 9 – Miscellaneous


9.1
Plan Not a Contract of Employment.  The adoption and maintenance of the Plan
does not constitute a contract between the Employers and any Participant and is
not a considera­tion for the employment of any person.  Nothing herein contained
gives any Participant the right to be retained in the employ of the Employers or
derogates from the right of the Employer to discharge any Participant at any
time without regard to the effect of such discharge upon his rights as a
Participant in the Plan.



9.2
No Rights Under Plan Except as Set Forth Herein.  Nothing in this Plan, express
or implied, is intended, or shall be construed, to confer upon or give to any
person, firm, association, or corporation, other than the parties hereto and
their successors in interest, any right, remedy, or claim under or by reason of
this Plan or any covenant, condition, or stipula­tion hereof, and all covenants,
conditions and stipulations in this Plan, by or on behalf of any party, are for
the sole and exclusive benefit of the parties hereto.








4599762.3                                                             - Page -
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, RehabCare Group, Inc. has adopted the foregoing 2009
Restatement of the Plan by authority of its Board of Directors this ______ day
of _______________ 2008.






REHABCARE GROUP, INC.




By:           ____________________________________


Title:                      ____________________________________






